UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: June 6, 2016 (Date of earliest event reported) H.B. FULLER COMPANY (Exact name of registrant as specified in its charter) Commission File Number: 001-09225 Minnesota 41-0268370 (State or other jurisdiction of incorporation) (IRS Employer IdentificationNo.) 1200 Willow Lake Boulevard P.O. Box 64683 St. Paul, MN 55164-0683 (Address of principal executive offices, including zip code) (651) 236-5900 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On June 6, 2016, H.B. Fuller Company (the “Company”) announced that it has entered into a purchase agreement to acquire Cyberbond L.L.C. and its subsidiaries. A copy of the press release that discusses this matter is furnished as Exhibit 99.1 to, and incorporated by reference in, this report. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Press Release, dated June 6, 2016, issued by H.B. Fuller Company SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. H.B. FULLER COMPANY By: /s/Timothy J. Keenan Timothy J. Keenan Vice President, General Counsel and Corporate Secretary Date: June 6, 2016 EXHIBIT INDEX Exhibit No. Description Press Release, dated June 6, 2016, issued by H.B. Fuller Company
